Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.
Priority
Instant application 16271358, filed 2/8/2019 claims benefit as follows:

    PNG
    media_image1.png
    53
    346
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS(s) received 5/7/2019, 2/11/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 7/15/2021, Applicant elects Group I, claims 1-17 without traverse.  With respect to the specie election, Applicant elects with traverse the species of Figure 3 wherein: A = Cs, A’ = FA, X = Br, X’ = CH3COO-, B = Pb.
	Applicant argues that the compounds are not distinct.  However, this argument is not found to be persuasive for at least the following reasons.  The different variables can be alternative cations and metals which would be distinct.  For example, the perovskite sheet could contain any metal since no metal is specified.
	With respect to the species election, the restriction is deemed proper and made FINAL.

	The elected specie was identified in the art.  
	In addition, Examiner expanded his search to species not having only halide anions.

Claim Rejection -112 – Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are drawn to a perovskite sheet which contains a metal and specific ligands.  However, none of the current claims define a metal and all possible ligands.  For example, what are the cations and anion of B, A’, X’, X – they are not defined in the claim.  What are the possible metals?  These are not defined in the claims.  Some dependent claims do require specific groups, however, the combination of all variables is not defined in any one claim.  If Applicant amended claim 1 to include 5-8 and in addition defined all the other variables then this rejection will be withdrawn.  
One cannot define the metes and bounds of the claims since the structural scope of the claims cannot be determined.

Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170321117 (“the ‘117 publication”, made of record on the IDS).
This rejection applies to the expanded specie wherein either anion is a halide.
The ‘117 publication teaches 1A and 1B:

    PNG
    media_image2.png
    352
    616
    media_image2.png
    Greyscale
.
These structures can be considered sheets.
The ‘117 publication teaches a perovskite sheet comprising two outer layers, each comprising A’X (Figure 1A; !B the LX layers are the outer layers; the component L is an A’ cation; paragraph [0005]-[0006] ‘L is an organic ligand…including octylammonium (OA) or butylammonium (BA).  Further, the ‘117 publication teaches at [0014]:
 
    PNG
    media_image3.png
    93
    289
    media_image3.png
    Greyscale
.
Still further, the ‘117 publication teaches BX2:
 
    PNG
    media_image4.png
    96
    260
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    247
    272
    media_image5.png
    Greyscale
.

 
    PNG
    media_image6.png
    289
    273
    media_image6.png
    Greyscale
.
The ‘117 publication teaches the first BX layer positioned between the two outer layers (Figure 1B, 1C – the BX2 layers are between AX layers).
The ‘117 publication fails to teach a second anion X’.
However, the ‘117 publication teaches wherein the anion, X can be a halide selected from the group consisting of chloride, bromide, iodide, or combinations thereof at [0009].
With respect to claim 1, it would have been prima facie obvious to one having ordinary skill in the art to select different halides from the small list of halides because structurally similar compounds are expected to have similar properties.  In this case, the ‘117 publication links the different anions and combinations of anions as having similar properties through the utility of the genus.
With respect to claim 2, the ‘117 publication teaches a first layer comprising AX at [0074] ‘cation salts (AX) used for perovskite synthesis’.  Further, Figure 1C – has AX layer in the center.  The ‘117 publication teaches a second BX2 layer [0081] ‘[s]tock solutions were prepared by dissolving precursor salts (BX2)’. Further, the ‘117 publication teaches at Figure 1C 
With respect to claim 2, the ‘117 publication fails to explicit teach an example having a third cation.
However, the ‘117 publication teaches that A is a monovalent metal or organic molecular cation which includes cesium, methylammonium, and formamidinium.
Thus, it would have been prima facie obvious to select alternative members of known cations because structurally similar compounds are expected to have similar properties.  In this case the ‘117 publication teaches alternative cations all known for the same purpose and linked through the genus as functioning in perovskite materials.
With respect to claim 3, the ‘117 publication teaches a perovskite having a second layer since the ‘117 publication teaches that n-1 is the number of unit cells in thickness, where n is 1,2,3,or 4 ([0005]).  Further, the ‘117 publication teaches a third BX2 layer since the number of BX2 layers increase with the value of n so for a value of n>2. A third BX2 layer would be included.  The ‘117 publication teaches that the second Ax layer and the third BX2 layer are positioned between the outer layers (Figure 1C – the outer layers surround the BX2 and second AX layers, and the same pattern would be present for additional layers or n values).  The ‘117 publication teaches each outer layer is adjacent to a BX2 layer (Figure 1C). and the BX2 layer and AX layers alternate positions in the sheet (Figure 1C for example).
With respect to the additional dependent claims, the ‘117 publication teaches n = 1-4.  With respect to claim 5-17, the ‘117 publication teaches Cs, alkylammonium, formamidinium; tin and lead; chlorine, bromine, and iodine;  nanocrystals [0090] for example; solution suspension [0019] crystals in toluene for example; using the broadest reasonable interpretation a solvent can act as a binding agent since it is physically associated with the surface; light and UV emission [0012-0013]; overlapping eV [0041] and [0055] for example.
With respect to the network claims 16-17, the claims do not define what each of the variables must be and therefore the network could be layers of sheet stacked such that n>1.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170321117 (“the ‘117 publication”, made of record on the IDS) in view of US-20150340632 (“the ‘632 publication”).
This rejection applies to the elected specie with at least an acetate anion.
The ‘117 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘117 publication teaches in the same field of endeavor of perovskites having sheets or layers that alternative anions can be used.  

    PNG
    media_image7.png
    248
    280
    media_image7.png
    Greyscale
.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent Id. At 1395).
In this case one skilled in the art could apply prong B of KSR and substitute one known anion for another.  The primary reference teaches at least halogen anions, whereas the secondary reference teaches that thiolate or carboxylate anions such as acetate can be used (column 8 of the ‘356 patent).  Further, the secondary reference teaches both halide and non-halide anions used for the same purpose and thus one would predict that either anion could function.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622